DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2 is of poor line type and therefore difficult to interpret.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325) and HEO et al. (US 2022/0010976) 
Regarding claim 1, Ambrose discloses a cold-storage instantaneous heat pump water heater (HPWH), wherein the heat pump water heater comprises a cold-water tank (78, Figure 1),  a main evaporator (76) a compressor (50), and a hot water heat exchanger; and a condenser (60) is arranged in the hot water heat exchanger (10, i.e. water heater); a working medium is filled in the cold-water tank, the main evaporator is arranged in the cold-water tank (76,78, Figure 1), and an outlet of the main evaporator (68) is connected to an inlet  (59) of the condenser through the compressor; and an outlet of the condenser is connected to an inlet of the main evaporator through an expansion valve (71), the heated water is outputted to a shower (30),but not that a water inlet of the hot water heat exchanger is connected to a water outlet of a tap water pipe, a water outlet of the hot water heat exchanger is connected to a first water inlet of a mixing valve, a second water inlet of the mixing valve is connected to the water outlet of the tap water pipe, and a water outlet of the mixing valve is connected to a shower head. 
However, HEO discloses an apparatus for supplying hot water (Abstract) with a water inlet  (130, Figure 2) of the hot water heat exchanger (110) is connected to a water outlet of a tap water pipe (130), a water outlet of the hot water heat exchanger is connected to a first water inlet of a mixing valve (160), a second water inlet of the mixing valve is connected to the water outlet of the tap water pipe (140), and a water outlet of the mixing valve is connected to a shower head (140, hot water supply, which could readily be a shower like Ambrose, above).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the water heating circuit to include a mixing valve output in order to save energy.
Regarding claim 2, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 1, wherein in a process in which the main evaporator  (A-76) absorbs heat in the cold-water tank (A-78),and is capable of  a phase change rate of the working medium in the cold-water tank is 20% to 60% (A-C3,L61-65, as clarification, because there is no criticality for this range and the efficiency of  system depends on temperature variations between the evaporator and the condenser, one of ordinary skill in the art could readily achieve this performance). 
Regarding claim 5, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 1, wherein the HPWH further comprises a thermal insulation layer (A-43 Figure 1), and the thermal insulation layer is coated outside the cold-water tank; and a thickness of the thermal insulation layer is a thickness corresponding to a time interval of 10-20 hours in which the working medium in the cold-water tank rises from a temperature after bathing to an ambient temperature. 
As a clarification, the art discloses insulating a water tank, a common practice in order to prevent the loss of heat from within the tank; this technology could readily be administered to the cold-water tank for the same purpose. 
Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325), HEO et al. (US 2022/0010976), and Brody (US 4,100,763).
Regarding claim 3, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 1, but not that the cold-water tank is a toilet water tank, and a working medium in the toilet water tank is water. 
 However, Brody discloses a heat pump system (Abstract) wherein the cold-water tank is a toilet water tank, and a working medium in the toilet water tank is water (C6, L22-47, via 84).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to utilize any available cold water supply to act as a heat exchanger with a evaporator due to convenience. 
Regarding claim 4, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 3, wherein in a process in which the main evaporator absorbs heat in the toilet water tank, a phase change rate of the water in the toilet water tank is 20% to 50% (A-C3, L61-65). 
Regarding claim 6, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 3, wherein the HPWH further comprises a thermal insulation layer (A-43 Figure 1), and the thermal insulation layer is coated outside the cold-water tank; and a thickness of the thermal insulation layer is a thickness corresponding to a time interval of 10-20 hours in which the working medium in the cold-water tank rises from a temperature after bathing to an ambient temperature. As a clarification, the art discloses insulating a water tank, a common practice in order to prevent the loss of heat from within the tank; this technology could readily be administered to the cold-water tank for the same purpose. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325), HEO et al. (US 2022/0010976), and Tanaami et al. (US 2006/0213209).
Regarding claim 7, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 1, but not that the HPWH further comprises a water temperature sensor and a control system; and the water temperature sensor is arranged in a water outlet pipe of the hot water heat exchanger, the water temperature sensor is connected to an input end of the control system, an output end of the control system is connected to a control end of the compressor, and the control system is configured to adjust a rotation speed of the compressor according to a water temperature in the water outlet pipe of the hot water heat exchanger measured by the water temperature sensor. 
However, Tanaami discloses a heat pump water supply system (Abstract) wherein the HPWH further comprises a water temperature sensor (3e, Figure 1) and a control system (50, [0045]); and the water temperature sensor is arranged in a water outlet pipe of the hot water heat exchanger (3, by top of 3b, Figure 1), the water temperature sensor is connected to an input end of the control system, an output end of the control system is connected to a control end of the compressor, and the control system is configured to adjust a rotation speed of the compressor according to a water temperature in the water outlet pipe of the hot water heat exchanger measured by the water temperature sensor ([0018-0120], Figure 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to control the rotational speed of the compressor in order to control the amount of heat transferred into the system to not only same energy, but also to maintain a constant output temperature towards the consumer.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325), HEO et al. (US 2022/0010976), Brody (US 4,100,763), and Tanaami et al. (US 2006/0213209).
Regarding claim 8, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 3, but not that the HPWH further comprises a water temperature sensor and a control system; and the water temperature sensor is arranged in a water outlet pipe of the hot water heat exchanger, the water temperature sensor is connected to an input end of the control system, an output end of the control system is connected to a control end of the compressor, and the control system is configured to adjust a rotation speed of the compressor according to a water temperature in the water outlet pipe of the hot water heat exchanger measured by the water temperature sensor. 
However, Tanaami discloses a heat pump water supply system (Abstract) wherein the HPWH further comprises a water temperature sensor (3e, Figure 1) and a control system (50, [0045]); and the water temperature sensor is arranged in a water outlet pipe of the hot water heat exchanger(3, by top of 3b, Figure 1), the water temperature sensor is connected to an input end of the control system, an output end of the control system is connected to a control end of the compressor, and the control system is configured to adjust a rotation speed of the compressor according to a water temperature in the water outlet pipe of the hot water heat exchanger measured by the water temperature sensor ([0018-0120], Figure 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to control the rotational speed of the compressor in order to control the amount of heat transferred into the system to not only same energy, but also to maintain a constant output temperature towards the consumer.
Claims 9,11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325), HEO et al. (US 2022/0010976), Tanaami et al. (US 2006/0213209), and YOON (WO 2008/018698).
Regarding claim 9, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 7, wherein the HPWH further comprises an auxiliary evaporator (A-80) and a three-way-Tee (A- near 68, Figure 1); an inlet and a first outlet of the three-way valve are serially connected to a pipe between an outlet of the expansion valve and an inlet of the compressor (A-58), and a second outlet of the three-way valve is communicated with an inlet of the auxiliary evaporator (A-80); and an outlet of the auxiliary evaporator is communicated with a pipe between the first outlet of the three-way valve and the inlet of the compressor, but not the use of a three way valve, Ambrose discloses a fixed Tee connection.
However, YOON discloses a heat pump system (57) with a water-cooled evaporator (100, Figure 2) and an air-cooled evaporator (32d) interconnected with a three-way valve (110).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to substitute the Tee of Ambrose with the three-way valve of YOON in order to selectively operate the two evaporators individually or in combination as needed to fulfill the heating requirements of the system.
Regarding claim 11, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 9, wherein the HPWH further comprises an auxiliary temperature sensor (Tanaami - 1c,1d); the auxiliary temperature sensor is arranged on an outer surface of the auxiliary evaporator (Tanaami- 7a,b, Figure 1), the auxiliary temperature sensor is connected to the control system, and the auxiliary temperature sensor is configured to detect an ambient temperature at a position of the auxiliary evaporator; and the control system is further configured to control a status of the three-way valve according to the ambient temperature at the position of the auxiliary evaporator (Tanaami – [0085]). 
Regarding claim 13, Ambrose (A), as modified, discloses the  cold-storage instantaneous HPWH according to claim 9, wherein the auxiliary evaporator (A-76, Figure 1)  is one or more of a steam evaporator, an exhaust evaporator, and a wastewater evaporator; and the steam evaporator is disposed on a top of a bathroom, the exhaust evaporator is disposed on an air outlet of the bathroom, and the wastewater evaporator is disposed on a floor of a shower area in the bathroom (A-30). 
As a clarification, Ambrose’s main evaporator is the same as the Applicant’s auxiliary evaporator and so the two could be interchanged based on energy demands.
Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325), HEO et al. (US 2022/0010976), Brody (US 4,100,763), Tanaami et al. (US 2006/0213209), and YOON (WO 2008/018698).
Regarding claim 10, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 8, wherein the HPWH further comprises an auxiliary evaporator (A-80) and a three-way -Tee (A- near 68, Figure 1); an inlet and a first outlet of the three-way valve are serially connected to a pipe between an outlet of the expansion valve and an inlet of the compressor (A-58), and a second outlet of the three-way valve is communicated with an inlet of the auxiliary evaporator (A-80); and an outlet of the auxiliary evaporator is communicated with a pipe between the first outlet of the three-way valve and the inlet of the compressor, but not the use of a three way valve, Ambrose discloses a fixed Tee connection.
However, YOON discloses a heat pump system (57) with a water-cooled evaporator (100, Figure 2) and an air-cooled evaporator (32d) interconnected with a three-way valve (110).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to substitute the Tee of Ambrose with the three-way valve of YOON in order to selectively operate the two evaporators individually or in combination as needed to fulfill the heating requirements of the system.
Regarding claim 12, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 10, wherein the HPWH further comprises an auxiliary temperature sensor (Tanaami - 1c,1d); the auxiliary temperature sensor is arranged on an outer surface of the auxiliary evaporator (Tanaami- 7a,b, Figure 1), the auxiliary temperature sensor is connected to the control system, and the auxiliary temperature sensor is configured to detect an ambient temperature at a position of the auxiliary evaporator; and the control system is further configured to control a status of the three-way valve according to the ambient temperature at the position of the auxiliary evaporator (Tanaami – [0085]). 
Regarding claim 14, Ambrose (A), as modified, discloses the  cold-storage instantaneous HPWH according to claim 10, wherein the auxiliary evaporator (A-76, Figure 1)  is one or more of a steam evaporator, an exhaust evaporator, and a wastewater evaporator; and the steam evaporator is disposed on a top of a bathroom, the exhaust evaporator is disposed on an air outlet of the bathroom, and the wastewater evaporator is disposed on a floor of a shower area in the bathroom (A-30). 
As a clarification, Ambrose’s main evaporator is the same as the Applicant’s auxiliary evaporator and so the two could be interchanged based on energy demands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762